Exhibit 99.5 Execution Copy GSAA HOME EQUITY TRUST 2007-8 ASSET-BACKED CERTIFICATES SERIES 2007-8 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GOLDMAN SACHS MORTGAGE COMPANY, as Assignor GS MORTGAGE SECURITIES CORP., as Assignee and FIFTH THIRD MORTGAGE COMPANY as Servicer Dated as of July 30, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated July 30, 2007 (“AssignmentAgreement”), among Goldman Sachs Mortgage Company (“Assignor”), GS Mortgage Securities Corp. (“Assignee”) and Fifth Third Mortgage Company (“FifthThird” or the “Servicer”): WHEREAS, the Assignor and the Servicer have entered into the Mortgage Loan Sale and Servicing Agreement, dated as of March 1, 2007 (the “Sale andServicing Agreement”), pursuant to which the Servicer sold to the Assignor certain mortgage loans listed on the mortgage loan schedule attached as an exhibit to the Sale and Servicing Agreement; WHEREAS, the Assignee has agreed on certain terms and conditions to purchase from the Assignor certain of the mortgage loans (the “Mortgage Loans”), which are subject to the provisions of the Sale and Servicing Agreement and are listed on the mortgage loan schedule attached as Exhibit 1 hereto (the “Mortgage Loan Schedule”); and WHEREAS, pursuant to a Master Servicing and Trust Agreement, dated as of July 1, 2007 (the “Trust Agreement”), among GS Mortgage Securities Corp., as depositor, Citibank, N.A., as trustee (in such capacity, the “Trustee”) and as a custodian, Deutsche Bank National Trust Company, as a custodian, The Bank of New York Trust Company, National Association, as a custodian, U.S. Bank National Association, as a custodian, and Wells Fargo Bank, National Association, as master servicer (in such capacity, the “Master Servicer”), securities administrator and as a custodian, the Assignee will transfer the Mortgage Loans to the Trustee, together with the Assignee’s rights under the Sale and Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder). NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption. A.The Assignor hereby assigns to the Assignee all of the right, title and interest of the Assignor, as purchaser, in, to and under (a)the Mortgage Loans and (b)except as described below, the Sale and Servicing Agreement, solely insofar as the Sale and Servicing Agreement relates to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder), and the Assignee hereby assumes all of the Assignor’s obligations under the Sale and Servicing Agreement, to the extent relating to the Mortgage Loans, from and after the date hereof, and the Servicer hereby acknowledges such assignment and assumption and hereby agrees to the release of the Assignor from any obligations under the Sale and Servicing Agreement from and after the date hereof, to the extent relating to the Mortgage Loans. B.The Assignor specifically reserves and does not assign to the Assignee hereunder (i) any and all right, title and interest in, to and under and any obligations of the Assignor with respect to any mortgage loans subject to the Sale and Servicing Agreement that are not the Mortgage Loans set forth on the Mortgage Loan Schedule and are not the subject of this Assignment Agreement, (ii) any rights and obligations of the Assignor pursuant to the Sale and Servicing Agreement arising prior to the date hereof or (iii) the rights and obligations of the Owner under the following sections of the Servicing Agreement:Section 7.05 (relating to the Owner’s right to premium recapture), Section 11.21 (relating to the Owner’s right to receive information from the Company), Section 13.01 (relating to the Owner’s right to terminate the Company) and Section 29 (relating to the Owner’s obligation to execute certain confidentiality agreements). C.The Assignor represents and warrants to the Assignee that the Assignor has not taken any action which would serve to impair or encumber the Assignor’s ownership interest in the Mortgage Loans since the date of the Sale and Servicing Agreement. D.The Servicer and the Assignor shall have the right to amend, modify or terminate the Sale and Servicing Agreement without the joinder of the Assignee with respect to the mortgage loans not conveyed to the Assignee hereunder, provided, however, that such amendment, modification or termination shall not affect or be binding on the Assignee. 2.Modification of the Sale and Servicing Agreement.Only in so far as it relates to the Mortgage Loans, the Company and the Assignor hereby amend the Sale and Servicing Agreement as follows: A.a new definition of “Annual Independent Public Accountants’ Servicing Report” will be added to Section 1 in the appropriate alphabetical order which shall read as follows: “Annual Independent Public Accountants’ Servicing Report:A report of a firm of independent public accountants which is a member of the American Institute of Certified Public Accountants to the effect that such firm has examined certain documents and records relating to the servicing of the Mortgage Loans or mortgage loans similar in nature to the Mortgage Loans by the Company and that such firm is of the opinion that the provisions of this Agreement or similar servicing agreements have been complied with, and that, on the basis of such examination conducted substantially in compliance with the Uniform Single Attestation Program for Mortgage Bankers, nothing has come to the attention of such firm which would indicate that such servicing has not been conducted in compliance therewith, except (i) such exceptions such firm shall believe to be immaterial, and (ii) such other exceptions as shall be set forth in such report.No Annual Independent Public Accountants’ Servicing Report shall contain any provision restricting the use of such report by the Company, including any prohibition on the inclusion of any such report in any filing with the Commission.” B.the definition of “Business Day” in Section 1 shall be amended by deleting the definition in its entirety and replacing it with the following: “Business Day:Any day other than a Saturday or Sunday, or a day on which banking and savings and loan institutions (i) in any state in which the Servicer is located, (ii)in any state in which the Custodial Account is maintained, are authorized or obligated by law or executive order to be closed or (iii) in the states of California, Maryland, Minnesota or New York.” 3 C.a new definition of “Qualified Depository” shall be added to Section 1 in the appropriate alphabetical order which shall read as follows: “Qualified Depository:A depository the accounts of which are insured by the FDIC and is otherwise acceptable to the Rating Agencies.For the avoidance of doubt, a depository will be acceptable to Standard & Poor’s if its short-term unsecured debt obligations are rated “A-2” or above or, if such depository’s short-term unsecured debt obligations are not rated, its long-term unsecured debt obligations are rated “BBB+” or above by Standard &
